Citation Nr: 1030328	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 
percent for service-connected degenerative disc disease of the 
thoracolumbar spine.  

2.  Entitlement to an initial, compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty for more than 13 years when she 
was separated in August 2005.  Her decorations, medals, badges, 
citations, and campaign ribbons include the Purple Heart; Combat 
Action Badge; Global War on Terrorism Expeditionary Medal; and 
Global War on Terrorism Service Medal.    

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected degenerative disc 
disease of the thoracolumbar spine is manifested by low back pain 
with forward flexion limited to no less than 60 degrees, 
extension to 25 degrees, and lateral flexion and extension to 20 
degrees, but without unfavorable ankylosis of the entire 
thoracolumbar spine, or entire spine,  or incapacitating episodes 
prescribed by a physician.

2.  With respect to the Veteran's current level of bilateral 
hearing impairment, the most competent, credible, and probative 
evidence of record consists of audiological examinations 
conducted in May 2005 and February 2007.  

3.  The May 2005 audiological examination showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 23 decibels in the Veteran's left ear, with speech 
recognition of 80 percent, corresponding to Level III hearing.  
Pure tone thresholds in the Veteran's right ear averaged 45 
decibels, with speech recognition of 92 percent, corresponding to 
Level I hearing under the Rating Schedule.

4.  The February 2007 audiological examination showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 24 decibels in the Veteran's left ear, with speech 
recognition of 82 percent, corresponding to Level III hearing.  
Pure tone thresholds in the Veteran's right ear averaged 50 
decibels, with speech recognition of 90 percent, corresponding to 
Level II hearing under the Rating Schedule.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating in 
excess of 40 percent for service-connected degenerative disc 
disease of the thoracolumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285 to 5295 (2009).

2.  The schedular criteria for an initial compensable evaluation 
for service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, 
Diagnostic Code 6100 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Thoracolumbar Spine

Entitlement to service connection for degenerative disc disease 
of the thoracolumbar spine was established in June 2006, and the 
RO assigned a 40 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5242, effective February 11, 2005.  

The Veteran has asserted that her service-connected thoracolumbar 
spine disability warrants a disability rating higher than 40 
percent.  

Disabilities and injuries of the spine are evaluated under a 
general rating formula.  See 38 C.F.R. § 4.71a, DCs 5235 to 5343 
(2009).  The criteria for the General Rating Formula for Diseases 
and Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as follows, 
in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, bowel 
or bladder
impairment, separately, under an appropriate 
diagnostic code.
Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 
30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum 
that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4):  Round each range of motion measurement to 
the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in 
flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking 
because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited 
to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).

Review of the record reveals that the Veteran's service-connected 
thoracolumbar spine disability is manifested by low back pain 
that radiates into her hips and legs and limited, painful range 
of motion.  See VA examination reports dated March and May 2005, 
February and August 2007, and December 2008; VA outpatient 
treatment records dated from 2005 to 2008; undated statement from 
Dr. K.M.  Service connection is separately in effect for 
radiculopathy of both legs; this matter is not on appeal.  

At the March and May 2005 VA examinations, the Veteran was able 
to demonstrate forward flexion to 60 degrees, with pain beginning 
at 40 degrees, extension to 25 degrees, with pain at 5 degrees, 
and lateral flexion and extension to 20 degrees, with pain at 5 
degrees.  After repetition, the Veteran's range of motion 
decreased to 50 degrees in forward flexion, 10 degrees in 
extension, and 15 degrees in lateral flexion and rotation, with 
continued complaints of pain.  

The February 2007 VA examination report reflects that the 
Veteran's posture was stiff with 10 degrees of forward flexion at 
the waist.  However, additional objective evidence was not 
provided, as the examiner stated that he was unable to examine 
the Veteran's musculoskeletal system, including specifically 
examination of the thoracolumbar spine, due to back surgery that 
was performed three days before.  The examiner recommended that 
the Veteran be re-examined in four to six months in order to 
determine the Veteran's new baseline level of function following 
the procedure.  Therefore, while this evidence is considered 
competent medical evidence, the probative value of this evidence 
is significantly decreased.  

At the August 2007 VA examination, the Veteran reported that she 
was unable to bend over.  As such, degrees of movement were not 
reported for forward flexion, extension, lateral flexion, or 
extension.  However, the examiner noted that the Veteran was able 
to bend over, put on socks, and tie her shoes without any 
assistance. 

At the December 2008 VA examination, the examiner noted that the 
Veteran's maximum flexion in the lumbar spine was 60 degrees.  
The examiner did not provide range of motion for extension, 
lateral flexion, or rotation.  

Based on the foregoing and with further discussion below, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating higher than 40 percent.  As noted, 
in order for a higher disability rating to be assigned, there 
must be evidence showing that the Veteran's service-connected 
back disability is manifested by unfavorable ankylosis of the 
thoracolumbar spine or entire spine.  In this context, the Board 
notes that ankylosis is defined as immobility and consolidation 
of a joint.  See Dorland's Illustrated Medical Dictionary 86 
(28th ed. 1994).  In this case, however, the most competent, 
credible, and probative evidence of record reflects that the 
Veteran is able to demonstrate movement in all planes of 
excursion in her thoracolumbar spine.  

In evaluating this claim, the Board considers the VA examination 
reports dated in March and May 2005 and February 2007 to be the 
most competent, credible, and probative evidence of record 
regarding the severity of the Veteran's service-connected 
thoracolumbar spine disability.  This evidence reflects that the 
Veteran was able to demonstrate movement, albeit decreased, in 
forward flexion, extension, lateral flexion, and rotation, and 
there were no clinical evidence or findings of ankylosis 
affecting the thoracolumbar, or entire, spine.  

The Board notes that there is evidence of record which suggests 
that the Veteran is unable to move her thoracolumbar spine.  
Indeed, the August 2007 VA examination report reflects that the 
Veteran reported being unable to bend her back, and the 
evidentiary record contains an April 2010 treatment record, which 
reflects that the Veteran is unable to stand straight due to 
spasm in the right lumbar spine.  However, the Board does not 
consider this as competent evidence that the thoracolumbar spine 
is fixed in flexion or extension for the following reasons.  The 
August 2007 VA examiner noted that, despite the Veteran's report 
of not being able to bend her back during examination, he 
observed the Veteran bending over to put on socks and tie her 
shoes without assistance.  In addition, the April 2010 treatment 
record reflects that the Veteran's impairment in posture is due 
to muscle spasm, not immobility or consolidation of the joints in 
the thoracolumbar spine.  See also October 2007 consultation by 
Dr. D.S.  In sum, the persuasive evidence does not show that 
there is fixation of the joint as opposed to a temporary 
immobility of movement of the back due to muscular spasm.   

Additionally, the Board finds that the evidence is otherwise 
insufficient to establish unfavorable ankylosis as contemplated 
by the rating criteria, as there is no evidence that the 
Veteran's thoracolumbar spine is also manifested by difficulty 
walking because of a limited line of vision, restricted opening 
of the mouth and chewing, breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  In this regard, the evidence 
occasionally reflects that the Veteran's gait is impaired; 
however, there is no indication that the impaired gait is due to 
ankylosis of the spine or limited line of vision.  The evidence 
also reflects that the Veteran has received treatment for 
gastrointestinal problems and neurologic complaints, such as 
numbing pain in the lower extremities.  However, the 
preponderance of the evidence does not reflect that the Veteran's 
gastrointestinal problems are due to her service-connected back 
disability, and, while there is evidence of neurologic 
complaints, the evidence reflects no findings suggestive of nerve 
root stretching as a result of ankylosis.  See VA outpatient 
treatment records.   As discussed above, the most probative 
evidence does not demonstrate unfavorable ankylosis of the 
thoracolumbar spine by radiographic evidence or medical findings 
or diagnoses.   

Therefore, in summary, the Board finds the most competent, 
credible, and probative evidence of record preponderates against 
a finding that the Veteran's service-connected thoracolumbar 
spine disability is manifested by unfavorable ankylosis, as 
contemplated by the rating criteria, and, thus, a disability 
rating higher than 40 percent is not warranted under the General 
Rating Formula.  

The Board has considered whether further separate disability 
ratings are warranted for neurologic abnormalities associated 
with her service-connected thoracolumbar spine disability.  
However, she specifically testified that she does not have any 
bowel or bladder impairment associated with her service-connected 
back disability.   As previously noted, service connection 
already is in effective for bilateral radiculopathy of the lower 
extremities.   As such, the record is devoid of any other 
associated neurologic impairment related to this service-
connected disability.    38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  

The Board has also considered the Veteran's service-connected 
thoracolumbar spine disability under DC 5243, which provides the 
rating criteria for intervertebral disc syndrome.  Diagnostic 
Code 5243 specifically provides that intervertebral disc syndrome 
warrants a 40 percent rating with incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 
5243, Note (1).  

In evaluating the Veteran's claim under DC 5243, the Board finds 
a higher disability rating is not warranted because there is no 
evidence that the Veteran's service-connected thoracolumbar spine 
disability has resulted in incapacitating episodes.  Indeed, 
while the evidence shows the Veteran has required medical 
treatment for her service-connected back disability, she 
testified that her doctor has not prescribed bed rest for 
treatment, which is required to warrant a disability rating under 
DC 5243.  Therefore, DC 5243 does not assist the Veteran in 
obtaining a disability rating higher than 40 percent.  

38 C.F.R. §§ 4.40 and 4.45 (2009) and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider the 
Veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a separate 
rating for pain.  Rather, the "claimant's painful motion may add 
to the actual limitation of motion so as to warrant a [higher] 
rating ....."  VAOPGCPREC 9-98 (August 14, 1998).  The guidance 
provided by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 (2009) and 38 
C.F.R. § 4.45 (2009) should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the criteria for rating the Veteran's back disability, the 
highest rating based on limitation of motion is the currently-
assigned 40 percent.   Where a Veteran is in receipt of the 
maximum rating for limitation of motion of a joint, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 
8 Vet. App. 202 (1995) (holding that consideration must be given 
to functional loss due to pain, as well as to weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

Finally, the Board has considered whether the Veteran is entitled 
to a "staged" rating for her service-connected back disability, 
as the Court indicated can be done in this type of case.  See 
Fenderson, supra.  However, upon reviewing the longitudinal 
record in this case, the Board finds that, at no time since the 
filing of the Veteran's claim for service connection has her 
thoracolumbar spine disability been more disabling than as 
currently rated under the present decision.  Indeed, the 
competent and probative objective findings, as well as her 
complaints of pain and functional impairment, have been 
relatively consistent throughout the appeal period.

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating in excess of 40 percent for service-
connected degenerative disc disease of the thoracolumbar spine at 
any point during the pendency of this claim and appeal.  Because 
the preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Hearing Loss

Service connection for bilateral hearing loss was established in 
a rating decision of June 2006, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.85, DC 6100.  

The Veteran has asserted that her service-connected bilateral 
hearing impairment warrants a higher, compensable disability 
rating.  

Review of the record reveals the Veteran's service-connected 
bilateral hearing impairment affects her ability to hear and 
speak, which requires that she speak loudly and read lips in 
order to understand what people are saying.  See VA outpatient 
treatment records.

Disability ratings for hearing impairments are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 20 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board 
notes that the numeric designations mentioned above include 
consideration of the Veteran's ability to recognize speech.  The 
designations do not, however, account for a speech impairment 
caused by the service-connected disability.  Nevertheless, the 
Board notes that entitlement to service connection for a speech 
impairment associated with bilateral hearing loss was denied in 
an unappealed April 2007 rating decision.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry testing in the 
frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating 
schedule establishes eleven different auditory acuity levels, 
designated from Level I for essentially normal auditory acuity to 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table 
VI, Diagnostic Code (DC) 6100 (2009).  In situations where 
service connection has been granted for defective hearing 
involving one ear, and the veteran does not have total deafness 
in both ears, a maximum 10 percent evaluation is assignable where 
hearing in the service-connected ear is at Level X or XI.  See 
38 C.F.R. §§ 4.85-4.87, Table VII, DC 6100 (2009).  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2009).  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the 
pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id.  

The most reliable and probative evidence of record consists of 
audiograms conducted in May 2005 and February 2007.  The results 
of the May 2005 audiological examination indicate there was an 
average pure tone threshold in the Veteran's right ear of 45 
decibels, with speech recognition of 92 percent, and an average 
of 23 decibels, with speech recognition of 80 percent in the left 
ear.  Evaluating these test scores using Table VI reflects that 
the Veteran's hearing acuity is at Level I in her right ear and 
Level III in her left ear, which results in a noncompensable 
(zero percent) evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).  At that time, the VA examiner documented that the 
Veteran was considered a reliable historian.  

Likewise, the February 2007 audiological examination report 
reflects there was an average pure tone threshold in the 
Veteran's right ear of 50 decibels, with speech recognition of 90 
percent, and an average of 24 decibels, with speech recognition 
of 82 percent in the left ear.  Evaluating these test scores 
using Table VI shows that the Veteran's hearing acuity is at 
Level II in her right ear and Level III in her left ear, which 
also results in a noncompensable (zero percent) evaluation.  See 
Id.  At that time, the VA examiner documented that the Veteran 
was considered a reliable historian.  

The Board notes that the evidentiary record also contains 
audiological examinations conducted in September 2009, October 
2009, and April 2010.  However, these audiological examinations 
are not considered probative evidence of the Veteran's current 
hearing impairment, as those examinations are inadequate to rate 
her service-connected hearing disability.  In this regard, the 
audiologist who conducted the September 2009 examination stated 
that the Veteran was an unreliable historian, without additional 
explanation, and requested that another evaluation be conducted 
by a different provider.  A second audiological examination was 
conducted in October 2009, where the examiner stated that there 
was poor reliability in the test results, as the speech 
recognition thresholds and pure tone average were in poor 
agreement and inconsistent.  Similarly, a private audiologist 
noted that examination 

in April 2010 revealed speech recognition thresholds that were 
not in agreement with pure tone averages.  While the April 2010 
audiologist did not transcribe the results of the audiological 
examination, and the Board may not infer the results from a graph 
(See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data)), 
the private reports do not conform to the requirements of 
38 C.F.R. § 4.85(a) for adequate evaluations for hearing 
impairment.   

In this context, review of the record reveals that, beginning in 
September 2008, the Veteran's began demonstrating speech 
reception thresholds and pure tone thresholds which, in the 
opinion of the examining physicians, were inconsistent.  See VA 
outpatient treatment records dated September and October 2008.  
No definitive explanation has been provided as to the reason for 
the inconsistency in the test results; however, the evidence also 
reflects that the Veteran may be providing inaccurate responses 
to the various audiological tests.  In this regard, the 
audiologist who evaluated the Veteran in September 2008 noted 
that the Veteran did not have difficulty hearing and 
understanding the audiologist at a normal volume without visual 
cues or with earphones on.  Likewise, the October 2009 VA 
examiner noted that, while the Veteran was nearly unresponsive to 
the lowest possible tone after she put on headphones during 
testing, she was able to respond to normal conversational speech 
in the waiting area, hallway, and during case history in the 
booth.  

Based on this evidence, the Board finds that the Veteran is not 
credible with respect to the audiological findings included in 
the record beginning in September 2008 and thereafter.  In making 
this determination, the Board finds highly probative that the 
Veteran's responses to speech recognition and pure tone testing 
have been inconsistent and that two medical professionals have 
noted the Veteran's ability to hear and respond to normal 
conversational outside of testing.  The Board also finds 
probative that there is no objective explanation provided by the 
medical evidence or the Veteran regarding these inconsistencies.  

Therefore, the Board finds that the audiological examinations 
conducted in September 2009, October 2009, and April 2010 are not 
adequate to rate the Veteran's current level of hearing 
impairment, as those examinations are based upon inconsistent, 
incredible, and unreliable findings.  

In evaluating this claim, the Board has also considered the 
Veteran's service-connected bilateral hearing loss under 
38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  
However, the evidence of record does not show that the Veteran's 
bilateral hearing loss fits the requirements of an unusual 
pattern of hearing impairment because the most probative evidence 
of record does not reflect that she has a pure tone threshold of 
55 decibels or more in all four frequencies in either ear.  See 
May 2005 and February 2007 VA examination reports.  Therefore, 38 
C.F.R. § 4.86 is not for application in this case.  

Therefore, the most competent and probative evidence of record 
shows the Veteran's service-connected bilateral hearing loss, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a zero 
percent evaluation, and no more.  In order to be assigned a 10 
percent disability rating, the Veteran would need at least Level 
III in one ear and Level IV in the other, and the pertinent 
evidence of record does not reflect that level of disability.  

Finally, the Board has considered whether the Veteran is entitled 
to a "staged" rating for his service-connected disability.  See 
Fenderson, supra.  However, the competent, credible, and 
probative findings have been relatively consistent in this case 
and the evidence does not reflect that the Veteran's bilateral 
hearing loss disability been more disabling than as currently 
rated under this decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the Veteran.  As the evidence 
preponderates against the claim for an initial, compensable 
evaluation for the Veteran's service-connected bilateral hearing 
loss, the benefit-of-the- doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Extraschedular Evaluation

In evaluating this claim, the Board notes that the Veteran has 
asserted that her back disability affects her ability to sleep, 
do chores, or work and that she needs the assistance of a cane to 
walk.  See May 2010 Travel Board hearing transcript.  With regard 
to the claim for an increased rating for hearing loss, "a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The purpose of 
requiring such a statement is to support a possible evaluation of 
the extraschedular provisions.  Id.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.   38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

The Board finds that the 2005 and 2007 VA audiology examinations 
contemplated the functional effects of the hearing impairment on 
the Veteran.  For example, the 2005 examiner commented on the 
Veteran's struggle with hearing when there were multiple speakers 
and the need for visual cues and certain positions in order to 
function.    See Martinak v. Nicholson, 21 Vet. App. at 455-56 
(2007)(VA had revised its hearing examination worksheets to 
include the effect of a Veteran's bilateral hearing loss 
disability on occupational functioning and daily activities). See 
also Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); 38 C.F.R. § 
4.10 (2009).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing loss disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice caused by 
a deficiency in the examination.

The Board recognizes the Veteran's hearing difficulties, but 
finds that the rating criteria reasonably describe the Veteran's 
disability level, which centers on her hearing impairment.  The 
VA examinations reflected a diligent attempt to document the 
effects of service-connected disability.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  See 
VAOPGCPREC 6-96. Additionally, the symptoms from the service-
connected back disorder are otherwise considered in the 
currently-assigned schedular rating.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

Finally, the Board notes that entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disability was granted in a rating decision of 
September 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(holding that claims for higher evaluations also include a claim 
for a total rating based on individual unemployability (TDIU) 
when the appellant claims he is unable to work due to a service 
connected disability).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that the RO sent the Veteran a 
letter in March 2005 that fully addressed all required notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate her service connection claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nevertheless, the record reflects that the RO also sent the 
Veteran a letter in May 2008 that informed her of how disability 
ratings and effective dates are assigned, as well as the rating 
criteria used to evaluate his service-connected thoracolumbar 
spine and hearing loss disabilities.  See Dingess, supra; 
Vazquez-Flores v. Shinseki, supra.  Thus, the Board concludes 
that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from 1997 to 2009, and various 
treatment records and statements from the Veteran's private 
health care providers.  The Veteran was also afforded VA 
examinations in May 2005, August 2007, December 2008, September 
2009, and October 2009, and she was afforded an opportunity to 
set forth her contentions at the hearing before the undersigned 
in May 2010.  Significantly, it appears that all obtainable 
evidence identified by the Veteran relative to her claims have 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims on appeal.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claims under the VCAA.  


ORDER

Entitlement to a disability rating in excess of 40 percent for 
service-connected degenerative disc disease of the thoracolumbar 
spine is denied.  

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


